Citation Nr: 1221296	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-07 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for cervical strain.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability (previously characterized as low back pain).

3.  Entitlement to a disability rating greater than 50 percent for obstructive sleep apnea.

4.  Entitlement to a disability rating greater than 30 percent for anxiety disorder.

5.  Entitlement to disability rating greater than 10 percent for status-post patellofemoral pain syndrome (PFPS) of the left knee.

6.  Entitlement to an effective date earlier than December 16, 2006 for the award of a 10 percent rating for service connected PFPS of the left knee.

7.  Entitlement to a disability rating greater than 10 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome.

8.  Entitlement to a disability rating greater than 10 percent for migraine headaches.

9.  Entitlement to a compensable disability rating for psoriatic arthritis, to include the propriety of the rating reduction from 20 percent to 0 percent, effective May 1,  2007.

10.  Entitlement to a compensable disability rating for bilateral hearing loss.

11.  Entitlement to a compensable disability rating for hypertension.

12.  Entitlement to a compensable disability rating for allergic rhinitis.

13.  Entitlement to a compensable disability rating for epididymitis.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The Veteran had active service from July 1992 to May 1993 and from December 1995 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board observes that, in a June 2006 rating decision, the RO denied the Veteran's claims of service connection for cervical strain and for a low back disability (which was characterized as low back pain).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to either of these claims within 1 year of the June 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for cervical strain and for a low back disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board observes that in a July 2005 rating decision, the RO granted service connection for psoriatic arthritis (also claimed as bilateral hands, bilateral knees, bilateral hips, and bilateral feet psoriatic arthritis) and assigned a 20 percent evaluation under Diagnostic Code 5009 effective November 23, 2004, the day following the Veteran's discharge from service.  The Veteran's total combined disability rating was 70 percent effective from November 23, 2004.  Thereafter, in a June 2006 rating decision, the RO proposed to sever service connection for psoriatic arthritis.  In a July 2006 statement, the Veteran, through his representative at that time, requested a hearing in connection with the proposed action.  (An October 2006 rating decision increased the disability rating for the Veteran's service connected anxiety disorder which resulted in an increased combined evaluation of 80 percent effective from August 23, 2006.)  In a February 2007 rating decision, the RO indicated that the hearing was scheduled but cancelled so that the Veteran could undergo a VA examination to determine whether he had psoriatic arthritis.  The RO found that severance of service connection was not proper as it was not granted in error.  Rather, as there was no objective evidence of the condition an evaluation greater than 0 percent was not proper.  Therefore, the RO reduced the 20 percent rating to 0 percent effective May 1, 2007.  Significantly, the reduction reduced the Veteran's overall combined evaluation from 80 percent to 70 percent, but not to a level less than what was in effect prior to the reduction.  Thus, the due process protections of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 71-91.  In the April 2007 claim on appeal, the Veteran's representative at that time requested "reconsideration of decision that proposes to decrease arthritis."  The RO construed the statement as a claim for a compensable evaluation for service connected psoriatic arthritis.  The Board will also construe the statement as a notice of disagreement with the rating reduction.  The statement of the case issued in December 2008 with notice letter dated in January 2009 provided reasons and bases for the reduction and the currently assigned rating.  The VA Form 9 filed in March 2009 perfected the entire issue to the Board.   

In a May 2011 letter, the RO recognized that the Veteran filed a claim for service connection for inactive tuberculosis.  In light of the foregoing, no further action on this matter on the part of the Board is warranted.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that all of his currently appealed service-connected disabilities are more disabling than currently evaluated.  He also has contended essentially that new and material evidence has been received to reopen the previously denied service connection claims for cervical strain and for a low back disability.  He finally has contended that he is entitled to a TDIU because his service-connected disabilities prevent him from securing or maintaining substantially gainful employment.

A review of the claims file suggests that the Veteran's complete Social Security Administration (SSA) records have not yet been obtained by the RO and associated with the claims file.   It appears that the Veteran submitted a copy of his SSA disability award decision letter to the RO in April 2007.  The RO subsequently sent SSA a request for the Veteran's SSA records in November 2007.  SSA responded by providing only a copy of the Veteran's SSA disability award decision later in November 2007.  A review of this decision shows that SSA awarded the Veteran SSA disability benefits effective November 22, 2004, for psoriasis, arthralgias, migraines, and sleep apnea.  SSA also concluded that the Veteran was not entitled to SSA disability benefits for an anxiety disorder.  Unfortunately, SSA did not provide any medical records used in its decision awarding the Veteran SSA disability benefits.  It is not clear from a review of the claims file why these records were not provided by SSA when requested by the RO in November 2007.

The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board finds that the SSA records may contain potentially relevant evidence on all claims on appeal.  Accordingly, on remand, the RO/AMC must contact SSA again and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Veteran was afforded VA examinations in April 2011 which the Board find inadequate as to the left knee, GERD with irritable bowel syndrome, migraines, and psoriatic arthritis claims to the extent that all the rating criteria necessary to evaluation these disabilities were not addressed. 

Because this appeal is being remanded for additional development, the RO also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected obstructive sleep apnea, anxiety disorder, status-post patellofemoral pain syndrome (PFPS) in the left knee, gastroesophageal reflux disease (GERD) with irritable bowel syndrome, migraines, psoriatic arthritis, bilateral hearing loss, hypertension, allergic rhinitis, and/or epididymitis in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Advise the Veteran not to submit duplicate copies of evidence already submitted to VA.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA and/or a negative reply, must be included in the claims file.

3.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected left knee and psoriatic arthritis disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, should be performed.  

In reporting the results of range of motion testing on the left knee and areas of the body affected by the psoriatic arthritis, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should express an opinion on whether the psoriatic arthritis is productive of (i.) one or two exacerbations a year; (ii.) symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; (iii.) weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; (iv.) constitutional manifestations associated with active joint involvement, totally incapacitating; or (v.) none of the foregoing.  

4.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected GERD with irritable bowel syndrome.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, should be performed.  

(a) The examiner should describe the frequency, if any, of disturbances in the Veteran's bowel function and whether such is accompanied by episodes of abdominal distress.  (b) The examiner should describe whether the Veteran's disorder is manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

(c) The examiner should describe whether the Veteran's disorder is manifested by (i.) pain, epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, vomiting, material weight loss, hematemesis, melena, or anemia, and (ii.) the frequency and severity of such symptoms.  (iii.)  The examiner should describe the degree of impairment on the Veteran's health as the result of such symptoms. 

5.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected migraine headaches.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, should be performed.  

The examiner should describe the severity, frequency, and duration of the headaches.  The examiner should indicate whether the Veteran suffers from characteristic prostrating attacks of migraine and their severity, frequency, and duration.  The examiner should indicate whether the attacks are productive of severe economic inadaptability.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

